

117 HRES 188 RH: Providing for consideration of the bill (H.R. 842) to amend the National Labor Relations Act, the Labor Management Relations Act, 1947, and the Labor-Management Reporting and Disclosure Act of 1959, and for other purposes; providing for consideration of the bill (H.R. 8) to require a background check for every firearm sale; providing for consideration of the bill (H.R. 1446) to amend chapter 44 of title 18, United States Code, to strengthen the background check procedures to be followed before a Federal firearms licensee may transfer a firearm to a person who is not such a licensee; and for other purposes.
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 9117th CONGRESS1st SessionH. RES. 188[Report No. 117–10]IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. DeSaulnier, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 842) to amend the National Labor Relations Act, the Labor Management Relations Act, 1947, and the Labor-Management Reporting and Disclosure Act of 1959, and for other purposes; providing for consideration of the bill (H.R. 8) to require a background check for every firearm sale; providing for consideration of the bill (H.R. 1446) to amend chapter 44 of title 18, United States Code, to strengthen the background check procedures to be followed before a Federal firearms licensee may transfer a firearm to a person who is not such a licensee; and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 842) to amend the National Labor Relations Act, the Labor Management Relations Act, 1947, and the Labor-Management Reporting and Disclosure Act of 1959, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor or their respective designees; (2) the further amendments described in section 2 of this resolution; (3) the amendments en bloc described in section 3 of this resolution; and (4) one motion to recommit. 2.After debate pursuant to the first section of this resolution, each further amendment printed in part B of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 3 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 3.It shall be in order at any time after debate pursuant to the first section of this resolution for the chair of the Committee on Education and Labor or his designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 4.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 8) to require a background check for every firearm sale. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; (2) the further amendments described in section 5 of this resolution; (3) the amendments en bloc described in section 6 of this resolution; and (4) one motion to recommit. 5.After debate pursuant to section 4 of this resolution, each further amendment printed in part C of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 6 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 6.It shall be in order at any time after debate pursuant to section 4 of this resolution for the chair of the Committee on the Judiciary or his designee to offer amendments en bloc consisting of further amendments printed in part C of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 7.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1446) to amend chapter 44 of title 18, United States Code, to strengthen the background check procedures to be followed before a Federal firearms licensee may transfer a firearm to a person who is not such a licensee. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; (2) the further amendments described in section 8 of this resolution; (3) the amendments en bloc described in section 9 of this resolution; and (4) one motion to recommit. 8.After debate pursuant to section 7 of this resolution, each further amendment printed in part D of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 9 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 9.It shall be in order at any time after debate pursuant to section 7 of this resolution for the chair of the Committee on the Judiciary or his designee to offer amendments en bloc consisting of further amendments printed in part D of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 10.All points of order against the further amendments printed in parts B, C, and D of the report of the Committee on Rules accompanying this resolution or amendments en bloc described in sections 3, 6, and 9 of this resolution are waived. 11.On any legislative day during the period from March 13, 2021, through April 22, 2021—(a)the Journal of the proceedings of the previous day shall be considered as approved; and (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 12.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 11 of this resolution as though under clause 8(a) of rule I. 13.Each day during the period addressed by section 11 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546). 14.Each day during the period addressed by section 11 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII. 15.Each day during the period addressed by section 11 of this resolution shall not constitute a calendar or legislative day for purposes of clause 7(c)(1) of rule XXII. 16.It shall be in order at any time through the calendar day of April 22, 2021, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section. 17.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of April 22, 2021. 18.Section 4(d) of House Resolution 8, One Hundred Seventeenth Congress, is amended by—(a)in paragraph (3), striking “and”; (b)in paragraph (4), striking the period and inserting “; and”; and (c)adding at the end the following:(5)the Select Committee shall be composed of 16 Members, Delegates, or the Resident Commissioner appointed by the Speaker, of whom 7 shall be appointed on the recommendation of the Minority Leader. .March 8, 2021Referred to the House Calendar and ordered to be printed